Title: To John Adams from Jean de Neufville & Fils, 22 April 1782
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Amsterdam April 22. 1782
Sir

Although indisposition and absence may have frustrated our wishes of being first in paying Your Excellency an homage in which our Country partakes so much of, by the success of your negotiations we trust to your Excellencys indulgence for being Satisfied with this apology, and tho’ late, that you will accept of this tribute which yeilds to none in sincerity. Our wishes are in nothing more earnest than that your Excy: may long Contribute to preserve that harmony which we hope will result without interuption from that union you have had so much share informing between both Republicks, and as a reward to your Labours may you from this time see daily accrue that advantage to each, which so natural a connection gives the best reason to expect.


These are our Sentiments, to which we can only add those of respect, and perfect regard, with which we have the honor to be Your Excelly. Most Obdt & humbl Servts
John de Neufville & Son

